Exhibit 10.4

RESX TECHNOLOGIES

RESX DISTRIBUTOR AGREEMENT

This RESX Distributor Agreement (the “Agreement”) is entered into as of the 1st
day of January 2009 (“Effective Date”) between TRX Technology Services, L.P.
d/b/a RESX Technologies (“TRX”), a Georgia limited partnership with its
principal place of business at 7557 Rambler Road, Suite 1300 Dallas, TX 75231,
USA and BCD Travel USA LLC (“Client” or “BCD”), a Georgia limited liability
company, having its principal place of business at Six Concourse Parkway, Suite
2400, Atlanta, GA 30328, USA. For good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. TERM. The initial term of this Agreement shall be three (3) years from the
Effective Date. Unless otherwise terminated as stated herein, this Agreement
shall automatically renew for successive one year terms.

2. DESCRIPTION OF SERVICES. TRX provides an interactive, automated travel
information and reservation service that communicates directly in an application
service provider format with the GDS and with other suppliers. Client wishes to
distribute and to offer RESX Services to its Customers consistent with the terms
and conditions set forth herein. “RESX Services” means the services that Client
shall offer its Customers whereby TRX provides access to and Client provides
support for Client’s Customers. The RESX Services are more particularly
described in Exhibit B.

3. PRICING AND PAYMENT. The fees for the RESX Services provided pursuant to this
Agreement are set forth in Exhibit B hereto. Payment terms for the RESX Services
are set forth in Exhibit D.

4. RESX SUPPORT PROCEDURES. TRX shall provide support of the RESX Services to
Client’s representatives as set forth in Exhibit A and Exhibit G.

5. DISTRIBUTOR CONTRACT. Client shall execute an application service agreement
with its Customers containing the minimum terms and conditions as specified in
Exhibit C or substantially equivalent language, and not include any terms
materially inconsistent with the terms thereof, less protective of TRX’s rights
than as provided therein, or otherwise render performance impossible
(“Distributor Contract”). Client shall make all executed Distributor Contracts
available to TRX, upon reasonable request, so that TRX may monitor Client’s
compliance with the terms herein.

6. DEFINED TERMS. Capitalized terms in this Agreement shall have the meanings
ascribed to them in Exhibit A, in Section 9 of Exhibit D, or Exhibit G.

7. NOTICE CONTACTS. Notices to either party shall be in conformity with the
provisions of Section 8(h) of Exhibit D. Notices to TRX shall be sent to the
attention of:

David Cathcart, CFO

2970 Clairmont Road NE, Ste. 300

Atlanta, Georgia 30329

Phone: *

Fax: *

Notices to Client regarding this Agreement shall be sent to the individual named
below.

Dixie Akins

Vice President

Six Concourse Parkway, Suite 2400

Atlanta, GA 30328

Phone: *

Fax: *

With a copy to:

Andy Pierce, Esq.

Legal Department

Six Concourse Parkway, Suite 2400

Atlanta, GA 30328

Phone: *

Fax: *

8. ENTIRE AGREEMENT. This Agreement, including the Exhibits, attachments, and/or
schedules attached hereto, if any, represents the entire understanding and
agreement between the parties with respect to the matters addressed herein, and
supersedes any and all previous discussions and communications. No employee or
agent of TRX and no distributor for TRX is authorized to make any additional
representations or warranties related to the Services provided hereunder. Any
subsequent amendments and/or additions hereto are effective only if in writing
and signed by both parties. Exhibits to this Agreement include:

EXHIBIT A – ADDITIONAL RESX TERMS AND CONDITIONS

EXHIBIT B – RESX SERVICES AND FEES

EXHIBIT C – DISTRIBUTOR CONTRACT MINIMUM TERMS AND CONDITIONS

EXHIBIT D – TRX GENERAL TERMS AND CONDITIONS

EXHIBIT E – SAMPLE RESX REPORT FORMAT

EXHIBIT F – BETA TESTING TERMS AND CONDITIONS

EXHIBIT G – SERVICE LEVELS AND SUPPORT PROCEDURES

EXHIBIT H – DISASTER RECOVERY PLAN

 



 

IN WITNESS WHEREOF, TRX and Client have caused this RESX Distributor Agreement
to be executed as of the Effective Date by their duly authorized
representatives, and each represents and warrants that it is legally free to
enter this Agreement.

 

ACCEPTED: TRX TECHNOLOGY SERVICES, L.P.     ACCEPTED: BCD Travel USA LLC

/s/ David D. Cathcart

   

/s/ Danny B. Hood

SIGNATURE     SIGNATURE

David D. Cathcart

   

Danny B. Hood

NAME     NAME

CFO

   

President

TITLE     TITLE

20 May 2009

   

05/20/09

DATE     DATE

* CONFIDENTIAL TREATMENT REQUESTED

Please send 2 executed originals to the following address for countersignature:

TRX, Inc. c/o Administration Department, 2970 Clairmont Road NE, Ste. 300,
Atlanta, Georgia 30329 USA

Phone: +1 404-929-6119; Fax: +1 801-912-7431

 

1



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL RESX TERMS AND CONDITIONS

 

1. DEFINITIONS.

a. “RESX Profiler Transaction” means any traveler profile change uploaded to a
GDS using the RESX Profiler Service.

b. “RESX Transaction” means a unique PNR either created using the RESX Services
or a unique PNR imported into the RESX database and modified through the RESX
User Interface.

c. “PNR Sync Transaction” means each occasion on which a PNR is imported to the
RESX database from a GDS queue using the PNR Sync Service and then subsequently
modified. A single PNR may be imported to the database and modified multiple
times; the PNR Sync Transaction Fee will be incurred the first time that a PNR
is modified.

d. “Web Fare Search” means any air availability call made through the RESX
Services that includes checking for an Internet fare. Client’s RESX Services
Administrator sets the conditions under which a search for Internet fares
occurs.

e. “Web Fare Transaction” means any reservation booked through the RESX Services
that is passed to a third party website. The reservation information is retained
in the RESX Services in order to build a passive segment in the PNR in the
applicable GDS.

f. “Web Services Transaction” means a command sent via the internet to the RESX
database or a GDS to retrieve trip, travel, profile or other data using the RESX
Web Services.

g. “Booking Builder Transaction” means a command sent via the internet to the
RESX database which is passed to Booking Builder and results in the creation of
a flight reservation on SWABIZ (Southwest Airlines online corporate booking
tool).

h. “Auto-Ticketing Transaction” means each unique PNR booked online or imported
into RESX that is ticketed using the Auto-Ticketing functionality.

 

2. GRANT OF RIGHTS.

a. Grant of RESX Service Distribution Rights. Conditioned upon Client’s
continuing compliance with the terms of this Agreement, TRX grants to Client a
worldwide, non-exclusive, non-transferable, and non-assignable limited right to
directly promote, market, and resell the RESX Services identified in Exhibit B
to its Customers and to use the RESX Services as contemplated by this Agreement,
in each case subject to the provisions of this Agreement.

b. Rights to Optional Functionality. From time to time TRX may introduce
optional functionality into the RESX Services. TRX may, in its sole discretion,
offer such optional functionality to distributors for an additional fee
specified by TRX. Client shall be under no obligation to acquire such optional
functionality.

c. Right to Private Label the RESX Services. Client shall have the right to
display the RESX Services on the

Internet using Client’s own trademarks, trade names, and service marks (“Private
Label”) so long as Client: (i) follows all guidelines as they may be set forth
by TRX from time to time; and (ii) limits access to the Private Label RESX
Services to Client itself and its Customers. All TRX Marks may be removed except
that the Private Labeled RESX Services must include the “Powered by RESX” logo
(to be provided to Client by TRX) on the Customer login and main screens.

 

3. ADDITIONAL DISTRIBUTOR OBLIGATIONS.

a. Marketing. Client shall use commercially reasonable efforts to market the
RESX Services to Customers in a manner consistent with the terms of this
Agreement, including generating leads, coordinating sales activities,
demonstrating the RESX Services to potential Customers, and maintaining
communication with TRX. Client shall promptly notify TRX in the event that
Client enters into an agreement for the RESX Services with a potential Customer
with an expected volume of * or more RESX Transactions per month. Client shall
represent the RESX Services fairly and shall make no representations concerning
the RESX Services or any related services, which are false, misleading, or
inconsistent with those representations made by TRX and as set forth in the
marketing material available at www.trx.com. Client shall be solely responsible
for all costs and expenses related to the advertising, marketing and promotion
of the RESX Services and for performing its obligations hereunder.

b. Reporting. Client shall provide TRX with (i) using the format provided by TRX
(substantially similar to Exhibit E), updates of sales of the RESX Services by
Client for the prior quarter; (ii) forecasts and projections for sales for the
coming quarter; (iii) from an updated listing of its Customer base currently
utilizing the RESX Services; (iv) RESX transaction forecasts for the coming
quarter; and (v) an updated listing of those Client representatives that have
completed RESX certification training. At all times Client shall maintain at
least two (2) Client representatives who have completed RESX certification
training. Notwithstanding the foregoing, Client shall notify TRX within a
reasonable time from Client receiving notification, but in no event later than
within ten (10) business days from the date Client is notified, in the event
that BCD becomes aware a Customer is expected to discontinue its use of the
Services. Client shall take reasonable actions to ensure that procedures are in
place to provide notification to TRX in accordance with the provisions of this
sub-section (b).

c. Customer Support. Client shall provide Client’s Customers with technical and
administrative support for the RESX Services. TRX shall provide support to
Client’s certified representatives in accordance with the terms outlined in
Exhibit G.

d. Training and Certification. Client shall cause a minimum of two (2) Client
representatives to be certified for the administration of the RESX Services as
described in Exhibit B. The fees associated with such training, if any, are also
set forth in Exhibit B.

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

2



--------------------------------------------------------------------------------

e. Beta Testing. From time to time, TRX may develop new versions of the RESX
Services (“Beta Service”). TRX may request Client’s participation in testing
such new versions (“Beta Testing”). Should Client’s participation be requested
by TRX and should Client elect to participate in Beta Testing, Client agrees to
conform to the terms and conditions of the Beta Testing as stated in Exhibit F
attached hereto. Client must signify its agreement to participate in Beta
Testing in writing (which may include electronic mail).

 

4. RESX SUPPORT.

a. Transaction Processing. The response time of the RESX Services will vary
based upon Internet connectivity, individual computer speed, and GDS or other
supplier response time. See Exhibit G for system uptime and service levels.

b. Error Correction. In the event Client identifies an error, bug or malfunction
in the RESX Services, Client shall use the online problem tracking tool provided
by TRX to describe the problem and indicate an assessment of the severity of
same. See Exhibit G for service levels and support procedures. TRX shall use
reasonable efforts to verify the cause of the problem, and if the error is due
to any act or omission of TRX, TRX’s sole obligation shall be to use its
reasonable efforts to correct the reported problem.

c. Customization and Development. Upon Client’s request, and in TRX’s reasonable
and sole discretion, TRX shall use reasonable efforts to provide customization
or development of the Services for Client or Client’s Customers. Prior to
commencement of any such effort, the parties will execute a work order
containing specifications and cost estimates, based on the then prevailing
Customization or Development Fees. Customization or development of the RESX
Services may include, but is not limited to, creation of custom log-in pages,
consultation regarding administration of the RESX Services, and traveler profile
uploads.

Remainder of this page is intentionally left blank.

 

 

3



--------------------------------------------------------------------------------

EXHIBIT B

RESX SERVICES AND FEES

 

RESX is an interactive, automated travel information and reservation service for
air, car, hotel bookings and other travel suppliers.

 

RESX Profiler is an Internet-based application that allows the Client to set a
standard traveler profile template, store traveler profiles, and synchronize
changes to a Client-specified GDS.

 

RESX PNR Sync is RESX functionality that allows the Client to import certain
offline PNRs to the RESX database without manual intervention. Following
confirmation of a reservation, a PNR may be placed in a queue to be imported
without manual intervention. The PNR Sync Service is available for use with the
Amadeus, Apollo, Galileo, Sabre, and Worldspan GDSs.

 

RESX Web Fare Service is optional RESX functionality that allows Client’s RESX
administrator(s) to create the rules which define the conditions under which a
web fare search will launch when end users make travel reservations using the
RESX Service.

 

RESX Web Services is a web-based application that serves as a development tool
for the purpose of integrating the RESX Service with Client’s own database,
expense reporting system, trip approval process or other applications. To use
the RESX Web Services, Client must have a RESX administration account that is
configured for such access.

 

Booking Builder is a web-based application that serves as a stand-alone tool for
the purpose of creating flight reservations on SWABIZ, a Southwest Airlines
online corporate booking tool. To use the RESX Booking Builder, Client’s RESX
administration account must be configured for such access.

 

RESX Fees

  

Amount

  

Payment

Terms

  

Description

RESX * Booking and Profile Management Fee (Note A)    *    *    The RESX *
Booking and Profile Management Fee is the * amount due during the term of the
Agreement for the RESX Services detailed in this Exhibit. RESX Transaction Fee
   *    *    A RESX Transaction is defined as a unique PNR either created using
the RESX Services or a unique PNR imported into the RESX database and modified
through the RESX User Interface. RESX bookings generated as a result of testing
or troubleshooting will not result in a Transaction fee. RESX Annual Access Fee
(Note B)    *    *    The RESX Annual Access Fee entitles Client to access and
use the RESX Services (including Web Services), custom SLA performance including
credits to BCD for system downtime as detailed in Exhibit G, Databridge usage,
and access to new versions and periodic software updates.

RESX Tiered Pricing

Table

   * RESX Tiered Pricing description    * Note A:   

From time to time, either party shall have the right to an * by providing
written notice to the other party *. The * may be made by either party as a
result of a * of the number of * for the * period ending *. In addition, BCD may
request *.

 

If a party requests a *, the * shall be effective as of the date of the *. The *
based on a * shall be calculated as follows:

 

*

 

Where * is defined as the * then in effect prior to the * and the * means the *
determined by dividing (i) *, by (ii) *. * means 1 minus the * that the * had
previously been * or * as a result of a *, it being agreed that the * as of the
Effective Date was * initially by * and that therefore the * as of the Effective
Date is *. * means the * transactions of the *, such * only to be included if it
was a * for the entirety of both * being *. No * shall be made unless the * is *
than * (if the *request is made by *), or * than * (if the *request is made by
*).

 

If BCD requests a *, the * shall be effective as of the date of the *. The *
based on a * shall be calculated as follows:

 

*

 

Where * means the *, such amount to be measured by averaging the sum of all *.

 

Each party will have the opportunity to make an * in any calendar year and under
no circumstances shall the * exceed *. The parties acknowledge and agree that
BCD has utilized one of its * for calendar year 2009 that results in an * to the
* to * effective as of January 1, 2009. If BCD elects to request both a * and a
* in the same *, the * will be treated as *.

 

True Up: At the end of each contract year, Client shall be entitled to receive a
true up such that annual amounts paid to TRX by Client shall not be * for the
contract year in question, but not * by the *.

 

* CONFIDENTIAL TREATMENT REQUESTED

 

4



--------------------------------------------------------------------------------

Note B:    For the RESX Annual Access Fee, on or before each anniversary of the
Effective Date of this Agreement, BCD may *. For clarity, the RESX Annual Access
Fee is separate from and not included in the * Booking and Profile Management
Fee. Note C:    For any *, BCD will incur a * of * per transaction in lieu of
the Tiered Pricing Table. Such Fee will be reconciled and billed monthly and
will be due within thirty (30) days of invoice date. * *    *

RESX Profiler-Only Fees

  

Amount

  

Payment

Terms

  

Description

RESX Profiler-Only Transaction Fee    *    *    The RESX Profiler-Only
Transaction Fee will apply for any Customer using only the RESX Profiler module.
A RESX Profiler Transaction is defined as any traveler profile change uploaded
to a GDS. For clarity, the RESX Profiler-Only Transaction Fee is separate from
and not included in the *Booking and Profile Management Fee. RESX Profiler-Only
* Maintenance Fee    *    *    The RESX Profiler-Only * Maintenance Fee will
apply for any Customer using only the RESX Profiler module. The RESX Profiler *
Maintenance Fee entitles Client to access and use the RESX Profiler Services.
For clarity, the RESX Profiler-Only * Maintenance Fee is separate from and not
included in the * Booking and Profile Management Fee.

 

RESX PNR Sync Fees

  

Amount

  

Payment Terms

  

Description

PNR Sync Implementation Fee    *    *    The PNR Sync Implementation entitles
Client to initial access to the PNR Sync Service. PNR Sync Transaction Fee    *
   *    A PNR Sync Transaction is defined as each occasion on which a PNR is
imported to the RESX database from a GDS queue using the PNR Sync Service and
then subsequently modified. A single PNR may be imported to the database and
modified multiple times; however, the PNR Sync Transaction Fee will be incurred
only for the first time that a PNR is modified. There is no fee for a PNR that
is imported, but never modified. For clarity, the RESX PNR Sync Fees are
separate from and not included in the * Booking and Profile Management Fee. PNR
Sync * Access Fee    *    *    The PNR Sync * Access Fee entitles Client to
access and use the PNR Sync Service.

 

* CONFIDENTIAL TREATMENT REQUESTED

 

5



--------------------------------------------------------------------------------

PNR Sync Additional Information:

 

Certain requirements must be met in order to import a PNR using the PNR Sync
Service:

 

*

 

Please note: The RESX PNR Sync Service involves an upload from one database to
another. Some data may not successfully upload through no fault of the PNR Sync
Service. In the event of an error, Client’s RESX administrator will need to
identify error-based PNRs and resubmit those to the PNR Sync Service for
processing.

 

RESX Web Fare Fees

  

Amount

  

Payment Terms

 

Description

Web Fare Transaction Fee    *    *   A RESX Web Fare Transaction is defined as
any reservation booked through the RESX Services that is passed to a third party
web site. For clarity, the RESX Web Fare Transaction Fee is separate from and
not included in the * Booking and Profile Management Fee. Web Fare Search Fee   
*    *   A Web Fare Search is defined as any air availability call made through
the RESX Services that includes checking for an Internet fare. Client’s RESX
administrator sets the conditions under which a search for Internet fares
occurs. For clarity, the RESX Web Fare Search Fee is separate from and not
included in the * Booking and Profile Management Fee.

Booking Builder

  

Amount

  

Payment Terms

 

Description

Booking Builder Implementation Fee    *    *   The Booking Builder
Implementation entitles Client to initial access to the Booking Builder Service.
Booking Builder Transaction Fee    *    *   A Booking Builder Transaction is
defined as a command sent via the internet to the RESX database which is passed
to Booking Builder and results in the creation of a PNR on SWABIZ. For clarity,
the RESX Booking Builder Transaction Fee is separate from and not included in
the *Booking and Profile Management Fee.

 

* CONFIDENTIAL TREATMENT REQUESTED

 

6



--------------------------------------------------------------------------------

Optional *:

*

Annual * Plan:

The parties will use reasonable efforts to *

Fees related to * and other premium services. TRX will charge no more than an
additional * for each additional premium service. Examples of premium services
include, without limitation, *. In the event that such premium service costs TRX
more than *, TRX shall pass any such increase through to BCD and BCD shall pay
such fees directly to TRX.

Conferences

TRX agrees to provide BCD with * to each of its TRX and RESX events. In
exchange, BCD agrees to provide TRX with * to its Mindmeld conference.

 

Additional Services

  

Amount

  

Payment Terms

  

Description

Training    *    Payment is due within thirty (30) days of invoice.    Client is
provided a bank of up to * of TRX trainer time for the purposes of developing
and conducting WebEx sessions; any unused hours do not roll-over into subsequent
years. Any training requested in excess of the * bank shall be charged on an
hourly basis. RESX Administration Certification Class    *    Payment is due
within thirty (30) days of invoice    RESX Administration Certification Class
provides the knowledge required to configure the RESX Services for specific
Client and Customer use. Client representatives may attend at the stated rate.
Up to * person per scheduled RESX admin class at * to be conducted at TRX’s
Atlanta or Dallas office, or other mutually agreed to facility. On-site Visit   
*    Payment is due within thirty (30) days of invoice    TRX will provide
on-site consultation at Client’s request. Client is responsible for reasonable
travel expenses in addition to the per-day On-site Visit Fee; provided that all
such travel shall be planned and booked by BCD and shall be subject to BCD’s
prior written authorization. Customization – Projects over 100 hours in
duration.    *    Payment is due within thirty (30) days of invoice    No
customization (as described in Section 4(c) of Exhibit A) will commence prior to
the execution of a work order containing mutually agreed specifications.
Projects over 100 hours will be billed at *. Materials are defined as any item
that must be purchased specifically to fulfill the Project requirements, and any
purchase of Materials requires prior written approval by Client. Other Hourly
Services   

See below:

 

*

  

Payment is due within thirty (30) days of invoice.

 

*

  

Any additional hourly service provided to Client not specifically addressed
above.

 

*

 

* CONFIDENTIAL TREATMENT REQUESTED

 

7



--------------------------------------------------------------------------------

EXHIBIT C

DISTRIBUTOR CONTRACT MINIMUM TERMS AND CONDITIONS

In accordance with Section 5 of this Agreement, Client is required to execute an
agreement with its Customers governing the Customer’s access to and use of the
RESX Services. The minimum terms and conditions stated below or terms
conceptually the same as the terms stated below are required for use by Client
in such agreements with its Customers. While Client is not obligated to utilize
the suggested language below, Client may not include any terms that are
materially inconsistent with this Exhibit C, that are materially less protective
of TRX’s rights, or that otherwise render TRX’s performance under this Agreement
impossible.

 

1. GRANT OF RIGHTS.

a. Right to Use. Upon Customer’s and Distributor’s execution of this agreement,
Distributor grants to Customer a nonexclusive, revocable, nontransferable, and
nonassignable limited right to use the application services and associated
documentation, (“Application Services”), in the conduct of its own business.
This agreement is personal to Customer.

b. Reservation of Rights. All rights not specifically granted Customer under
this agreement are expressly reserved to Distributor and/or its provider of
Application Services (“Provider”). Such Provider shall be, at all times,
intended third party beneficiaries to this Agreement. Upon prior written notice
to Customer by Distributor, Provider reserves the right, in its sole discretion,
to modify, discontinue, add, adapt, or otherwise change any design or
specification of the Application Services and/or policies, procedures, and
requirements specified in or related hereto. Customer acknowledges that
Distributor shall provide Customer’s data to its Provider for the purposes of
providing the Application Services.

c. Restrictions. Customer acknowledges and warrants that it shall not itself,
and shall not allow any other party to, in any manner or form: (a) use
Application Services except as expressly provided for in this Agreement;
(b) copy, modify, reproduce, translate, adapt, enhance, disclose, disassemble,
decompile, reverse engineer, create derivative works of, divulge, publish, sell,
rent, lease, assign, use in a service bureau or time sharing environment, pledge
or transfer Application Services, or any modification or derivative work
thereof, except as expressly provided for under applicable law; (c) export or
re-export Application Services without Distributor’s express prior written
consent and full compliance with all applicable US export laws and regulations;
(d) demonstrate, operate, or show Application Services to or for any third
party; or (e) assign the rights to use Application Services to another party, by
operation of law or otherwise. Any attempt to do so shall be void, and this
Agreement shall automatically terminate without notice concurrently therewith.

2. PROPRIETARY RIGHT PROTECTION. Distributor will be disclosing to Customer
certain confidential and trade secret information in tangible or intangible
form, including but not limited to the Application Services, documentation, all
adaptations and modifications, all derivative works, and all related information
and materials, and all copies (“Proprietary Information”) of Distributor or its
Providers. The Proprietary Information has tangible value, is the intellectual
property of Distributor or its Providers, and is protected by law, including
without limitation United States copyright laws and international treaties. The
Proprietary Information is, and remains, Distributor’s or its Providers’ sole
and exclusive property. Distributor or its Provider would be irreparably damaged
if the Proprietary Information were disclosed without its prior authorization.
Therefore, Customer acknowledges and agrees that: (a) Customer will maintain the
Proprietary Information in the strictest confidence and will use the Proprietary
Information only for the performance of Customer’s rights and obligations under
this Agreement; and (b) other than as expressly provided in this Agreement, it
shall have no right to copy or reproduce the Proprietary Information, in whole
or in part, electronically or otherwise, without the owner’s express prior
written permission, and will return any Proprietary Information (and any copies)
upon termination of this Agreement. Any breach of this Section 2 by Customer
will result in immediate and irreparable injury to Distributor or Provider, who
shall be entitled to take whatever action may be necessary, at law or in equity,
to preserve the trade secret, confidential, and proprietary nature of the
Proprietary Information.

3. NO OBLIGATION TO CORRECT ERRORS. Distributor and its Provider shall use
reasonable efforts to verify the cause of any errors in the Application Services
reported by Customer, Distributor and Provider’s sole obligation shall be to use
reasonable efforts to correct the reported error.

4. WARRANTY DISCLAIMERS. APPLICATION SERVICES ARE PROVIDED “AS IS” WITHOUT, AND
DISTRIBUTOR MAKES NO, AND HEREBY DISCLAIMS ALL, WARRANTIES AND REPRESENTATIONS,
WHETHER ORAL OR WRITTEN, OR EXPRESS, IMPLIED, OR STATUTORY, WITH RESPECT TO THE
USE, MISUSE, OR INABILITY TO USE APPLICATION SERVICES OR ANY OTHER PRODUCTS OR
SERVICES PROVIDED HEREUNDER, THEIR QUALITY OR RELIABILITY, OR THEIR
MERCHANTABILITY, TITLE, NONINFRINGEMENT OF THIRD PARTY RIGHTS, OR FITNESS FOR A
PARTICULAR PURPOSE.

5. LIABILITY; REMEDY LIMITATIONS. IN NO EVENT SHALL ANY OF DISTRIBUTOR’S
PROVIDERS, OR ANY OF ITS OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES,
REPRESENTATIVES, OR OTHER RELATED PARTIES, BE LIABLE TO CUSTOMER FOR DAMAGES OF
ANY KIND OR NATURE OR IN ANY MANNER WHATSOEVER, REGARDLESS OF THE CAUSE OF
ACTION, WHETHER IN CONTRACT, NEGLIGENCE, STRICT OR PRODUCTS LIABILITY, TORT, OR
OTHERWISE, AND REGARDLESS OF THE FORM OF DAMAGES, WHETHER DIRECT, INDIRECT,
INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES, PROCUREMENT
COSTS OF SUBSTITUTE PRODUCTS, OR LOST PROFITS, SAVINGS, OR GOODWILL, REGARDING
THIS AGREEMENT OR RESULTING FROM OR IN CONNECTION WITH DISTRIBUTOR’S PERFORMANCE
HEREUNDER OR THE USE, MISUSE, OR INABILITY TO USE APPLICATION SERVICES OR OTHER
PRODUCTS OR SERVICES, EVEN IF DISTRIBUTOR OR ANY OF ITS PROVIDERS HAS BEEN
NOTIFIED OF THE POSSIBILITY THEREOF. CUSTOMER AGREES TO LOOK SOLELY TO
DISTRIBUTOR FOR ITS REMEDIES UNDER THIS AGREEMENT, AND THAT THE LIABILITY
LIMITATIONS SET FORTH IN THIS SECTION SHALL SURVIVE TERMINATION OF ITS
RELATIONSHIP WITH DISTRIBUTOR AND CONTINUE IN FULL FORCE AND EFFECT DESPITE ANY
FAILURE OF AN EXCLUSIVE REMEDY.

6. TERMINATION.

a. Distributor/Customer Contract. Distributor may terminate this Agreement and
all rights to use Application Services and possess any related information or
material immediately upon Customer’s failure to comply with any material
provision of this Agreement. Upon termination of this Agreement, Customer agrees
to return to Distributor all materials in any form related to the Proprietary
Information, specifically including documentation and all copies thereof; and
acknowledges and agrees that its obligations under any provisions which by their
content and context are intended to survive termination, including without
limitation provisions regarding the protection and security of the Proprietary
Information, shall so survive.

b. Distributor/Provider Contract. In the event of termination of the contract
between Distributor and Provider that authorizes Distributor to provide the
Application Services, Customer agrees that Provider shall continue to process
Customer’s transactions for a reasonable time (not to exceed thirty (30) days),
or until such time as Customer (1) enters into an agreement with another RESX
distributor; (2) contracts directly with the Provider for the provision of
Application Services; or (3) provides notice to Provider of its desire to no
longer utilize the Application Services.

 

 

8



--------------------------------------------------------------------------------

EXHIBIT D

TRX GENERAL TERMS AND CONDITIONS

These General Terms and Conditions are incorporated by this reference into the
RESX Distributor Agreement to which they are attached.

1. TERMINATION.

a. Termination. Either party may terminate this Agreement and the rights granted
herein if the other party breaches any of the provisions of this Agreement and
either (i) fails to remedy such breach within forty-five (45) days after
receiving written notice thereof, or (ii) provided the breach does not relate to
a monetary obligation (in which case TRX may exercise its rights under
Section 2(a) of these Terms), fails to (A) commence good faith actions to remedy
such breach within five (5) days after receiving written notice thereof, and
(B) diligently pursue such actions to conclusion. Either party may terminate
this Agreement at the end of the initial term or any renewal term by providing
the other party with no less than one hundred-eighty (180) days prior written
notice. Termination of this Agreement does not constitute either party’s
exclusive remedy for breach or non-performance by the other party and each party
is entitled to seek all other available remedies, both legal and equitable,
including injunctive relief.

b. Insolvency. Should either party (i) admit in writing its inability to pay its
debts generally as they become due; (ii) make a general assignment for the
benefit of creditors; (iii) institute proceedings to be adjudicated a voluntary
bankruptcy; (iv) consent to the filing of a petition of bankruptcy against it;
(v) be adjudicated by a court of competent jurisdiction as being bankrupt or
insolvent; (vi) seek reorganization under any bankruptcy act; (vii) consent to
the filing of a petition seeking such reorganization; or (viii) have a decree
entered against it by a court of competent jurisdiction appointing a receiver,
liquidator, trustee, or assignee in bankruptcy or in insolvency covering all or
substantially all of such party’s property or providing for the liquidation of
such party’s property or business affairs; then, in any such event, the other
party, at its option and without prior notice, may terminate this Agreement
effective immediately.

c. Effect of Termination. Upon termination of this Agreement: (1) all rights and
licenses granted to Client hereunder shall immediately cease; (2) TRX shall
terminate Client’s access to the relevant Services; (3) Client shall immediately
cease marketing and use of the Services, in any manner whatsoever, and return
all copies of documentation, marketing and other related materials to TRX; and
(4) all payments owed to TRX (including all * Access Fees) shall be immediately
due and payable.

d. BCD and TRX Obligations Upon Termination. In the event of termination of this
Agreement by either party or expiration of this Agreement, TRX will work
together with BCD or a designated third party to identify the information,
materials and resources BCD should receive in order to effectuate a smooth
transition to another provider and to develop an overall plan for transitioning
such items to BCD in accordance with the following provisions (collectively,
“Termination Assistance”). Without limiting the foregoing, BCD shall continue to
have the right use the RESX Services until the Termination Assistance is
completed. The terms of this Agreement as they relate to Termination Assistance
shall remain in effect until TRX has completed its Termination Assistance. TRX
will provide the Termination Assistance described below for a period of no less
than * and no more than * per BCD’s written request, except as otherwise agreed
by the parties in the Transition Plan. TRX’s obligation to provide Termination
Assistance will be conditioned upon BCD paying to TRX all outstanding invoices,
* prior to the commencement of the Termination Assistance and will be
conditioned upon BCD continuing to pay when due any and all fees due hereunder
during the Termination Assistance period. In the case of any pre-payment of fees
by BCD, the appropriate pro-rata amount shall be refunded by TRX to BCD.
Notwithstanding the termination or expiration of this Agreement, the terms and
conditions of this Agreement will apply to all services provided by TRX during
such period. If BCD requests Termination Assistance beyond the available
capacity of the TRX on-site staff, such request will be treated as a request for
additional services and

subsequent to BCD’s pre-approval, BCD will pay the agreed upon charge for such
additional services. The provisions of this Section will survive the expiration
or termination of this Agreement for any reason.

BCD and TRX will jointly develop a plan (the “Transition Plan”) to effect the
orderly transition and migration to BCD or a designated third party from TRX of
all Services then being performed or managed by TRX under this Agreement (the
“Termination Transition”). The Transition Plan will set forth the tasks to be
performed by BCD and TRX, the time for completing such tasks and the criteria
for declaring the transition “completed”. The parties and their employees and
agents will cooperate in good faith to execute the plan and each party agrees to
perform those tasks assigned to it in the Transition Plan. TRX will direct the
execution of the Transition Plan, unless BCD initiated termination of the
Agreement for any reason, in which case BCD will direct the execution of the
Transition Plan. The Transition Plan will include the following tasks to be
performed by TRX and such other tasks as may be agreed upon by BCD and TRX:

*

d. Survival. Where the context or wording of a section indicates, the terms of
this Agreement shall survive its termination, including, without limitation,
Sections 1, 2(d), 3, 5, 6, 7 and 8 of this Exhibit D.

2. PRICING AND PAYMENT.

a. Fees. The fees for the Services provided hereunder are set forth in Exhibit B
to the Agreement. The * Booking and Profile Management Fees are the minimum
amounts due during the term of the Agreement for the Services detailed in
Exhibit B. All * Booking and Profile Management Fees are due * in advance, on or
before the first of each *. All Annual Access Fees are due annually in advance.
Any and all Transaction Fees shall be billed monthly in arrears, and such fees
will be due within thirty (30) days of invoice date. All other payments are due
within thirty (30) days of receipt of invoice in immediately available U.S.
Dollars. Client shall pay interest on all undisputed amounts not paid within two
(2) days of date payment was due at the rate of one and one-half percent
(1.5%) per month, prorated daily, or the highest lawful rate, if less. TRX has
the right to suspend any or all of the Services for non-payment of undisputed
amounts upon thirty (30) days written notice.

b. CPI. Beginning 1 January 2010, TRX may, annually during the term of this
Agreement, in its reasonable discretion and upon 60 days written notice to
Client, increase * the fees by the percentage increase * in the Consumer Price
Index for Urban Consumers (CPI-U), as reported by the U.S. Department of Labor,
Bureau of Labor Statistics, for the twelve (12) months preceding the notice by
TRX of such increase * in fees. In no event shall TRX increase * its fees more
than once annually (where such annual period is determined by the anniversary of
the Effective Date).

c. GDS Fees. Unless otherwise stated herein, Client shall be responsible for all
GDS fees, including but not limited to, scan hits, access, installation and
maintenance of one or more GDS lines. The fees in the Exhibit(s) presume no
incremental charges by the GDS to TRX for the use of the GDS computer system or
network in the provision of the Services. Should the relevant GDS alter its
pricing so as to increase TRX’s cost of fulfillment herein (and such change is
not caused by a change in the TRX processes or technology), TRX shall increase
the Service fees commensurate with the change. If such change is not the result
of a process change by TRX, and if the fee increase is greater than * of the
then current RESX transaction fee, then the parties shall negotiate in good
faith to agree upon a new fee structure.

d. Taxes. The service fees do not include any charge for taxes and Client is
solely responsible for paying any and all national, state and local taxes
(including any and all export/import taxes and customs duties) attributable to
the Services rendered by TRX or any authorized distributor in connection with
this Agreement, excluding only taxes based upon the net income of TRX or an
authorized distributor.

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

9



--------------------------------------------------------------------------------

3. TRX’S PROPRIETARY RIGHTS; NONDISCLOSURE.

a. TRX Ownership. TRX owns and shall retain all right, title and interest in and
to the Intellectual Property Rights in the Services including without limitation
all source and object code, specifications, designs, processes, techniques,
concepts, improvements, discoveries and inventions, including without limitation
any modifications, improvements or derivative works thereof and all works of
authorship created, invented, reduced to practice, authored, developed, or
delivered by TRX or any third-party, either solely or jointly with others,
arising from this Agreement or any amendment to it, including without limitation
all copies and portions thereto, whether made by or under the direction of TRX
or Client (“TRX Intellectual Property”).

b. TRX Intellectual Property Protection. Except as contemplated herein, Client
shall not itself nor shall it permit any other party to:

(i) Disassemble, decompile, decrypt, or reverse engineer, or in any way attempt
to discover or reproduce source code for any part of the Services; adapt,
modify, or prepare derivative works or inventions based on any TRX Proprietary
Information; or use any TRX Proprietary Information to create any computer
program or other material that performs, replicates or utilizes the same or
substantially similar functions as the Services.

(ii) By any means sell, transform, translate, assign, pledge, mortgage,
encumber, or otherwise dispose of any TRX Intellectual Property or any of the
rights or obligations granted or imposed on Client hereunder. In no event shall
this Agreement, or any rights or privileges hereunder, be an asset of Client
under any bankruptcy, insolvency, or reorganization proceedings, or in any other
manner whatsoever; provided, however, this Agreement and the transactions
provided for herein shall be binding upon and inure to the benefit of the
parties, their legal representatives, and permitted transferees, successors, and
assigns.

c. *

d. Nondisclosure.

(i) The provisions of this Section 3(d) shall supersede and override any
nondisclosure agreement between the parties, but only as related to delivery of
the Services.

(ii) Client acknowledges that the source code that underlies the Services is a
Trade Secret owned by TRX. TRX acknowledges that Customer Data is Proprietary
Information of Client or its Customer. Each party agrees with the other (i) to
hold the Proprietary Information in the strictest confidence; (ii) not to,
directly or indirectly, copy, reproduce, distribute, manufacture, duplicate,
reveal, report, publish, disclose, cause to be disclosed, or otherwise transfer
the Proprietary Information to any third-party, subject to the provisions of
subsection (iv) below; (iii) not to make use of the Proprietary Information
other than for the permitted purposes under of this Agreement; and (iv) to
disclose the Proprietary Information only to their respective representatives
requiring such material for effective performance of this Agreement and who have
undertaken an obligation of confidentiality and limitation of use consistent
with this Agreement. Proprietary Information shall not include information which
(1) is already known to the receiving party free of any restriction at the time
it is obtained from the disclosing party; (2) is subsequently learned from an
independent third-party free of any restriction and without breach of this
Agreement, (3) is or becomes publicly available through no wrongful act of
either party (4) is independently developed by one party without reference to
any Proprietary Information of the other; or (5) is required to be disclosed
pursuant to a requirement of a governmental agency or law so long as the parties
provide each other with timely written prior notice of such requirements. Each
party hereto shall institute internal operating procedures to assure limited
access and use of Proprietary Information consistent with this Agreement, and
shall exercise due care to monitor and ensure compliance with this Agreement.
The nondisclosure and confidentiality obligations set forth in this
Section 3(c)(ii) shall survive termination of this Agreement for any reason and
shall remain in

effect with respect to Trade Secrets for as long as the owner of such
information is entitled to protection thereof and with respect to Confidential
Information for a period of five (5) years after termination hereof.

e. Acceptable Use. TRX is certified under the U.S. Safe Harbor to the European
Data Privacy Directive. Client and TRX shall not, and will not permit others to,
engage in activities prohibited by such privacy policy (and will investigate and
promptly report to each other any alleged violations thereof), including,
without limitation: (i) intentionally accessing data not intended for use in
delivering the Services hereunder; (ii) attempting to breach security or
authentication measures without proper authorization or interfere with the
software systems of either party or Services; (iii) taking any action in order
to obtain Services to which Client is not entitled; or (iv) assisting or
permitting any persons in engaging in any of the activities described above.

f. Reservation of Rights; Restrictions. No exclusive rights are granted by this
Agreement. All rights or licenses not expressly granted to Client herein are
reserved to TRX. Client shall not use TRX Proprietary Information, including
without limitation, TRX source code, or disassemble the RESX software for the
purpose of developing any software program or service substantially similar in
functionality to the RESX Services * TRX reserves the right, in its sole
discretion and with prior written notice to Client, to modify, discontinue, add,
adapt, or otherwise change any design or specification of the Services (so long
as any such changes do not result in material or adverse changes to
functionality of the RESX Services) and/or TRX’s policies, procedures, and
requirements specified in or related hereto.

g. Remedies. The parties acknowledge that, in the event of a breach of Sections
3(a), 3(b), and 3(d) of these Terms, by either party, the other party will
likely suffer irreparable damage that cannot be fully remedied by monetary
damages. Therefore, both parties agree that either party shall be entitled to
seek and obtain injunctive relief against any such breach in any court of
competent jurisdiction and terminate this Agreement immediately upon written
notice to the other party. The rights of either party under this section shall
not in any way be construed to limit or restrict the right to seek or obtain
other damages or relief available under this Agreement or applicable law.

4. REPRESENTATION AND WARRANTIES.

a. By TRX. TRX represents and warrants that (i) it has all necessary rights,
licenses and approvals required to perform its obligations hereunder, and to
operate and provide the Services in accordance with this Agreement; (ii) TRX’s
performance hereunder will be rendered using sound, professional practices in
accordance with industry practices; (iii) the software and Services provided
hereunder will be provided in accordance with their applicable specifications,
documentation and service levels herein; (iv) TRX’s obligations are not in
conflict with any other TRX obligations or agreement (in writing or otherwise)
with any third-party; (v) TRX will comply with all applicable foreign, federal,
state and local laws, rules and regulations in the performance of its
obligations hereunder; (vi) TRX is certified to be compliant with PCI
requirements. TRX will remain PCI compliant during the term of this Agreement.

b. By Client. Client represents and warrants (i) it has all necessary rights,
licenses and approvals required to perform its obligations hereunder;
(ii) Client’s obligations are not in conflict with any other Client obligations
or agreement (in writing or otherwise) with any third-party; and (iii) Client
will comply with all applicable foreign, federal, state and local laws, rules
and regulations in the performance of its obligations hereunder.

c. *

d. EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 4, TRX MAKES NO EXPRESS OR
IMPLIED WARRANTY WITH RESPECT TO THE SERVICES, OR ANY OTHER MATTER, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE,
INFRINGEMENT, QUALITY OR FITNESS FOR A PARTICULAR PURPOSE. TRX DOES NOT WARRANT
THAT ALL ERRORS CAN OR WILL BE CORRECTED OR THAT THE SERVICES WILL OPERATE
WITHOUT ERROR.

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

10



--------------------------------------------------------------------------------

e. TRX shall, at its own expense, procure and maintain public, product and
professional liability insurance in the amount of no less than One Million
Dollars ($1,000,000.00) per occurrence and Five Million Dollars ($5,000,000.00)
aggregate, covering, among other things, damages for property and bodily injury,
including death, that may arise from its performance under this Agreement. TRX
shall also, at its own expense, procure and maintain Worker’s
Compensation/employers liability Insurance covering its employees as required by
law. Certificates evidencing the insurance required hereunder shall be provided
to BCD upon request.

5. INDEMNITY AND LIMITATION OF LIABILITY.

a. By TRX. TRX agrees to defend, indemnify, and hold harmless Client, and its
directors, officers, employees, and agents from and against any and all
third-party claims, demands, and liabilities, including reasonable attorneys
fees, resulting from or arising out of: (i) the Services provided under this
Agreement actually or allegedly infringing or violating any patents, copyrights,
trade secrets, licenses, or other intellectual property rights of a third-party;
(ii) any breach of TRX’s representations and warranties in this Agreement; or
(iii) TRX’s failure to comply with TRX’s obligations under any and all laws,
rules or regulations applicable to TRX or the Services provided under this
Agreement.

b. By Client. Client agrees to defend, indemnify, and hold harmless TRX, TRX
Affiliates, and each of their respective directors, officers, employees, and
agents from and against any and all third-party claims, demands, and
liabilities, including reasonable attorneys fees, resulting from or arising out
of: (i) any breach of Client’s representations and warranties in this Agreement;
or (ii) Client’s failure to comply with Client’s obligations under any and all
laws, rules or regulations applicable to Client under this Agreement, except to
the extent such violation arises out of TRX’s obligations hereunder.

c. Procedure. A party seeking indemnification (the “Indemnified Party”) shall
promptly notify the other party (the “Indemnifying Party”) in writing of any
claim for indemnification, provided, that failure to give such notice shall not
relieve the Indemnifying Party of any liability hereunder (except to the extent
the Indemnifying Party has suffered actual material prejudice by such failure).
The Indemnified Party shall tender sole defense and control of such claim to the
Indemnifying Party. The Indemnified Party shall, if requested by the
Indemnifying Party, give reasonable assistance to the Indemnifying Party in
defense of any claim. The Indemnifying Party shall reimburse the Indemnified
Party for any reasonable legal expenses directly incurred from providing such
assistance as such expenses are incurred. The Indemnifying Party shall have the
right to consent to the entry of judgment with respect to, or otherwise settle,
an indemnified claim only with the prior written consent of the Indemnified
Party, which consent shall not be unreasonably withheld; provided, however, that
the Indemnified Party may withhold its consent if any such judgment or
settlement imposes an unreimbursed monetary or continuing non-monetary
obligation on such Party or does not include an unconditional release of that
Party and its Affiliates from all liability in respect of claims that are the
subject matter of the indemnified claim.

d. Limitation of Liability. THE PARTIES AGREE THAT EACH PARTY’S RESPECTIVE
LIABILITY (UNDER BREACH OF CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR OTHERWISE)
IF ANY, FOR ANY DAMAGES RELATED TO THIS AGREEMENT SHALL BE FOR ACTUAL DAMAGES
INCURRED AND SHALL NOT EXCEED THE FEES PAID BY CLIENT UNDER THIS AGREEMENT.
NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL,
OR OTHER DAMAGES OF ANY KIND, INCLUDING LOST PROFITS, EVEN IF ADVISED OF THE
LIKELIHOOD OF THE OCCURRENCE OF SUCH DAMAGES. THE LIMITATIONS OF THIS PARAGRAPH
SHALL NOT APPLY TO EITHER PARTY’S BREACH OF CONFIDENTIALITY UNDER THIS AGREEMENT
OR TO TRX’S LIABILITY UNDER SECTION 5(a) OR TO BCD’S LIABILITY UNDER SECTION
5(b).

e. Web Fare Functionality Special Terms. TRX SHALL NOT BE LIABLE TO CLIENT FOR
DAMAGES OF ANY KIND SUFFERED BY CLIENT AS A RESULT OF CLIENT’S USE OF THE WEB
FARE FUNCTIONALITY PROVIDED HEREUNDER,

INCLUDING, WITHOUT LIMITATION, ANY CLAIMS OF INFRINGEMENT OF PROPRIETARY RIGHTS
BROUGHT AGAINST CLIENT BY ANY THIRD PARTY (OTHER THAN CLAIMS OF INFRINGEMENT OR
VIOLATION OF PROPRIETARY RIGHTS MADE BY THE PROVIDER OF THE WEB FARE
FUNCTIONALITY TO THE EXTENT EITHER CLIENT OR TRX DOES NOT HAVE THE RIGHT TO USE
SUCH WEB FARE FUNCTIONALITY); CLIENT EXPRESSLY ACKNOWLEDGES THAT IN NO EVENT
SHALL TRX INDEMNIFY CLIENT FOR ANY SUCH THIRD PARTY CLAIMS WHATSOEVER. CLIENT IS
AWARE THAT OPERATION OF THE WEB FARE FUNCTIONALITY IS PROVIDED BY A THIRD PARTY
AND IS DEPENDENT UPON TRX’S ABILITY TO ACCESS THE PROPRIETARY INTERNET SITES OF
THIRD PARTIES. IN NO EVENT SHALL TRX BE LIABLE TO CLIENT IN THE EVENT THAT A
PORTION OR ALL OF THE WEB FARE FUNCTIONALITY BECOMES UNAVAILABLE TO CLIENT DUE
TO CAUSES BEYOND THE CONTROL OF TRX INCLUDING, WITHOUT LIMITATION,
UNAVAILABILITY CAUSED BY THE REQUEST OR ACTION OF THIRD PARTIES, TRX’S INABILITY
THROUGH REASONABLE COMMERCIAL EFFORT (FUNCTIONALLY, BY FORCE OF LAW OR BY THREAT
OF LEGAL ACTION) TO ACCESS CERTAIN PROPRIETARY INTERNET SITES OF THIRD PARTIES
OR DOWNTIME, WHETHER OR NOT SCHEDULED, OF THIRD PARTY INTERNET SITES. IN THE
EVENT OF SUCH UNAVAILABILITY, TRX SHALL HAVE THE RIGHT, IN TRX’S SOLE
DISCRETION, TO SUSPEND OR TERMINATE CLIENT ACCESS TO THE WEB FARE FUNCTIONALITY,
IN WHOLE OR IN PART, IMMEDIATELY AND WITHOUT PENALTY. TERMINATION OR SUSPENSION
OF THE WEB FARE FUNCTIONALITY DOES NOT CONSTITUTE TERMINATION OF THIS AGREEMENT.

i. No TRX Liability. TRX will not be liable to Client for any claim or defect
arising from or based upon (i) any alteration or modification of the Services by
Client; or (ii) the compilation of Customer Data and submission to Client to the
extent such compilation and submission are conducted in accordance with Client’s
instructions and the terms hereof; or (iii) except with respect to TRX’s
obligation to maintain at all times during the term of this Agreement all of the
rights necessary to provide the Services and perform all of its obligations
hereunder, any other cause beyond the control of TRX or its Affiliates.

6. NON-SOLICITATION. The parties agree that during the term of this Agreement,
and for individual employees for * after termination or resignation of such
employee if such employee has been terminated or has resigned, neither party
shall directly recruit or actively solicit (excluding general hiring
solicitations geared to the general public) any employee of the other party
without the prior written consent of the other party. *

7. DISPUTE RESOLUTION.

a. Informal Resolution. The parties shall make all reasonable efforts to resolve
disputes without resorting to litigation. If a dispute arises, the parties shall
attempt to reach an amicable resolution. If the parties are unable to reach an
amicable resolution and either BCD’s or Client’s management representative
concludes in good faith that an amicable resolution of the dispute through
continued negotiation is unlikely, then prior to either party pursuing any
available legal remedies, the dispute shall be submitted in writing by such
party to *, or another mutually agreed to mediator if he is unavailable,
(hereafter “the Mediator”) with a copy of such submission to the other party.
The other party shall have five (5) business days to respond in writing to such
submission, unless a different time period is agreed to in writing by the
parties. At the end of such response period, the Mediator shall determine
jointly with the parties whether a formal mediation is required and whether any
decision by the Mediator under this Section shall be binding. If no formal
mediation is required, then the Mediator shall issue his decision in writing. If
a formal mediation is required, then the parties will enter into a mediation
agreement with the Mediator indicating the scope of the mediation and the
decisions to be made in the mediation. All costs and expenses of the Mediator in
the fulfillment of the provisions of this Section shall be equally split between
the parties, unless otherwise agreed in any mediation agreement entered into by
the parties with respect to a specific dispute. In the event that the parties
have agreed that the mediation is non-binding, then on issuance of the
Mediator’s final written decision, either party shall be free to pursue all
other available legal remedies. *

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

11



--------------------------------------------------------------------------------

8. GENERAL.

a. Entire Agreement. This Agreement, including these Terms, the Exhibits,
attachments, and schedules attached hereto, if any, represents the entire
understanding and agreement between the parties, and supersedes any and all
previous discussions and communications, in each case with respect to the
subject matter herein. No employee or agent of TRX and no distributor for TRX is
authorized to make any additional representations or warranties related to the
Services provided hereunder. Any subsequent amendments and/or additions hereto
are effective only if in writing and signed by both parties.

b. Assignment. Neither party may assign this Agreement without the written
consent of the other party, except that either party may assign this Agreement
to any affiliate of such party. without such consent. Subject to the foregoing
limitation on assignment, this Agreement is binding upon and inures to the
benefit of the successors and assigns of the respective parties hereto.

c. Governing Law. This Agreement is to be interpreted in accordance with the
laws of the State of Georgia without regard to its conflicts of laws. Neither
the United Nations Convention on the International Sale of Goods, nor the
Uniform Computer Information Transactions Act shall apply to this Agreement.

d. Headings. Headings of paragraphs in this Agreement are inserted for
convenience only, and are in no way intended to limit or define the scope and/or
interpretation of this Agreement.

e. Waiver. The failure of TRX at any time to require performance by Client of
any provision hereof is not to affect in any way the full rights of TRX to
require such performance at any time thereafter, nor is the waiver by TRX of a
breach of any provision hereof to be taken or held to be a waiver of the
provision itself or any future breach. No waiver shall be effective unless made
in writing.

f. Independent Contractors. The parties hereto are independent contractors, and
nothing in this Agreement is to be construed to create a partnership, joint
venture, or agency relationship between TRX and Client.

g. Severability. If any part, term, or provision of this Agreement is held to be
illegal, unenforceable, or in conflict with any law of a federal, state, or
local government having jurisdiction over this Agreement, the validity of the
remaining portions or provisions are not to be affected thereby.

h. Notices. Any notice given pursuant to this Agreement shall be given in
writing and shall be delivered either by hand, by nationally recognized
overnight courier, fees pre-paid by sender, or by facsimile (with confirmation
copy sent by U.S. Mail) to the addresses appearing at the beginning of this
Agreement, or as changed through written notice to the other party. Notices
shall be deemed delivered upon the earlier of actual receipt or three (3) days
after deposit of such notice, properly addressed and delivery fees paid, with
the overnight courier, or at the time of delivery by facsimile if such delivery
is made by 5:00 o’clock p.m. and, if not, as of 8:00 o’clock a.m. on the next
following business day.

i. Use of Name and Logo. Client consents to TRX’s use of its name and logo for
the purposes of press releases and TRX’s client list (which may be published on
its website, and in hard copy materials, or displayed in TRX facilities). Client
may use the TRX name and logo for purposes contemplated in this Agreement.

j. Responsibility for all Fees. Client shall be responsible for all GDS fees,
including but not limited to, scan hits, access, installation and maintenance of
a GDS line(s).

k. Use of Subcontractors. TRX may not subcontract the provision of the RESX
Services under this Agreement without Client’s advance written consent.

l. Force Majeure. No party shall be liable for failure to perform or delay in
performing all or any part of its obligations under this Agreement to the extent
that such failure or delay is due to any cause or circumstance reasonably beyond
the control of such party including, without limitation, acts of God, fire,
flood, storms,

earthquake, strike or other labor dispute, acts of terrorism, government
requirement, or civil or military authority. The party affected by such an event
shall promptly notify the other party in writing. The party so affected shall
take reasonable steps to resume performance with the least possible delay.

m. Securities. Client acknowledges that TRX’s common stock is publicly traded on
the Nasdaq National Market. Client further acknowledges that (i) it is aware
that the United States securities laws prohibit any person who has material,
non-public information about a company from purchasing or selling securities of
such company, or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities, and (ii) it is familiar with the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder to the extent they relate to the matters
referred to in this Agreement. Client agrees that it will not use or permit any
third party to use any Confidential Information of TRX in contravention of the
United States securities laws including, without limitation, the Exchange Act or
any rules and regulations promulgated thereunder.

n. U.S. Export Compliance. The Services contain technical data and are therefore
subject to United States export control regulations. Client shall obtain at its
expense all necessary licenses, permits and regulatory approvals required by any
and all governmental authorities and agencies having jurisdiction over the
export and re-export of technical data.

o. Technology Review/*

p. Audit Rights. BCD shall have the right to audit (or have audited), no more
than once annually, the books and records of TRX relating to the amounts
invoiced to BCD hereunder for the purpose of verifying the amounts due and
payable hereunder upon at least thirty (30) business days notice to TRX. The
cost of such an audit shall be borne by BCD; however, TRX will bear the cost of
the audit if the audit reveals any overpayment which, in the aggregate, is
greater than * percent * of the amount which was actually due for the period
being audited. BCD shall, and shall require its third party auditors to, comply
with TRX’s security and facility policies at all times during the audit. In no
event shall any third party auditor be a competitor of TRX, as determined in
TRX’s sole discretion.

9. DEFINITIONS.

The terms defined in this Section 9 shall include the plural as well as the
singular. Other capitalized terms used in this Agreement and not defined in this
Section 9 shall have the meanings ascribed to such terms elsewhere in this
Agreement. Some lower case terms that appear throughout this Agreement also
appear in this Section 9 and elsewhere in this Agreement as capitalized terms.
Only when such terms appear as capitalized terms shall such terms have the
meanings ascribed to such capitalized terms in this Agreement.

a. “Affiliates” means any entity (i) that controls a party; (ii) that is
controlled by a party; or (iii) that is under common control with an entity that
also controls a party. As used in this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by contract or otherwise.

b. “Affiliated Entities” means when used with respect to BCD, an Affiliate of
BCD, or any network partner of BCD. Affiliated Entities does not include the BCD
Travel Americas affiliate program, since that program is governed by a separate
RESX agreement.

c. “Confidential Information” means nonpublic proprietary information other than
Trade Secrets, of value to its owner, and any data or information defined as a
Trade Secret but which is determined by a court of competent jurisdiction not to
be trade secret under applicable law.

d. “Customer” means entities that contract directly with Client to receive any
of the Services, and includes Affiliated Entities.

e. “Customer Data” means any traveler profile information, passenger name record
data, end user profile data, and information

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

12



--------------------------------------------------------------------------------

about Customer activity, and summaries thereof, generated, developed or created
by the interaction with and use of the Services, and all other information about
the user(s) of the Services that is provided directly by a Customer or end user,
or that is generated by a Client’s use or provision of the Services.

f. “GDS” means a computer system or network used to review and make
travel-related reservations.

g. “Intellectual Property Rights” means any and all now known or hereafter known
tangible and intangible worldwide patents, copyrights, moral rights, trademarks,
Trade Secrets, Confidential Information or other intellectual property rights,
whether arising by operation of law, contract, license, or otherwise, and all
registrations, initial applications, renewals, extensions, continuations,
divisions or reissues thereof now or hereafter in force (including any rights in
the foregoing).

h. “Marks” means all proprietary trademarks, service marks, trade names, logos,
and symbols used to denote either party’s products and services.

i. “Fees” means any or all of the following as the context of use indicates or
any other fee specified elsewhere in this Agreement:

(i) “Additional Services Fee” means certain fees such as training and other
support associated with additional Services;

(ii) “Customization Fee” means the hourly fee assessed by TRX for Client
requested modifications to the Services;

(iii) “Implementation Fee” means the fee associated with TRX’s preparation to
deliver the Services;

(iv) “* Booking and Profile Management Fee” means those fees that Client is to
prepay monthly for continuing access to and use of the Services;

(v) “Transaction Fee” means the fee that is assessed for each individual
transaction that is part of the Services.

j. “PNR” means passenger name record.

k. “Proprietary Information” means, collectively and without regard to form, any
third-party information that either party has agreed to treat as confidential,
and information regulated by state or federal law concerning disclosure or use,
Confidential Information, and Trade Secrets.

l. “Services” means those services to be provided by TRX to Client hereunder
which are described in the Services Agreement to which these Terms are attached.

m. “Services Agreement” or “Distributor Agreement” or “Agreement” means the
agreement describing the Services to be performed hereunder and the rights and
obligations of the parties to which these Terms are attached and into which
these Terms are incorporated.

n. “Terms” means these General Terms and Conditions.

o. “Trade Secrets” means information that: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

 

* CONFIDENTIAL TREATMENT REQUESTED

 

13



--------------------------------------------------------------------------------

EXHIBIT E

SAMPLE RESX REPORT FORMAT

 

Current Quarter Expected RESX Sales Report

 

Client Name:  

 

 

 

RESX Sales Expected to Close Between  

 

  and  

 

 

 

Please complete the information below for those potential RESX sales that are
expected to close in the upcoming calendar quarter and insert the appropriate
dates in the spaces above.

 

Account Name

   Annual
ARC
Volume
(Millions)      GDS      Implementation
Date      Number
of
Profiles      Estimated
Number
of Actual
Travelers      Converting
from  another
tool?
(Y/N) & %
Usage      Usage
Mandate?
(Y/N)      RESX
(Y/N)      Profiler
(Y/N)                                                                          
                                                              

 

14



--------------------------------------------------------------------------------

EXHIBIT F

BETA TESTING TERMS AND CONDITIONS

In accordance with Section 3(e) of Exhibit A, in the event Client’s
participation is requested by TRX, and Client agrees to participate in Beta
Testing, Client agrees to comply with and be bound by the terms and conditions
below relating to each Release tested.

 

1. BACKGROUND. TRX has developed a new version of its interactive automated
travel information and reservation service, (such service, along with any
corrections or updates, and any related documentation, is referred to as the
“Release”). Client wishes to evaluate the Release, and TRX desires to make the
Release available to Client subject to the following terms and conditions.

2. SERVICE; LICENSE. TRX will provide Client with access to the Release for a
limited number of users solely for testing the Release. The service is provided
without obligation of any payments by Client. Subject to compliance with the
terms of this Exhibit F, TRX grants to Client a limited license to use the
Release solely for the purposes of testing the Release. TRX reserves all rights
not expressly granted in this Exhibit.

3. TERM AND TERMINATION. The service will commence on the start date specified
by TRX and shall continue in full force and effect until the end date specified
by TRX (the “Testing Period”) unless earlier terminated, as provided in this
Section 3. Beta Testing may be terminated immediately at any time with two
(2) business days notice by either party or immediately by TRX for the breach by
Client of this Agreement. Upon termination of Beta Testing for any reason, TRX
shall immediately terminate Client’s access to the Release.

4. RESPONSIBILITIES OF CLIENT. Client is responsible for ensuring that the
physical environment, including necessary hardware equipment, is available for
operation and testing of the Release. For the duration of the Testing Period, a
minimum of one Client representative will provide TRX with feedback regarding
the Release, its usability and features, errors, and any other data requested by
TRX or identified by Client through use and testing of the Release by Client
during regularly scheduled conference calls. Client will also provide
troubleshooting and debugging assistance, if requested and instructed in such
assistance by TRX. Client will control and limit or cause to be controlled and
limited the use of the Release for the specific purposes authorized in
Section 2.

5. WARRANTY DISCLAIMER. CLIENT ACKNOWLEDGES AND AGREES THAT THE RELEASE IS
PROVIDED “AS IS.” TRX MAKES NO EXPRESS OR IMPLIED WARRANTIES OR CONDITIONS TO
CLIENT WITH RESPECT TO THE RELEASE, THE DOCUMENTATION THEREOF, ANY OTHER
SERVICES PROVIDED HEREUNDER OR OTHERWISE REGARDING THIS AGREEMENT, WHETHER ORAL
OR WRITTEN, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTY OF MERCHANTABILITY, THE IMPLIED WARRANTY OF NONINFRINGEMENT, AND THE
IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE. WITHOUT LIMITING THE
FOREGOING, CLIENT ACKNOWLEDGES THAT THE RELEASE IS AN EXPERIMENTAL PRODUCT,
CONTAINS ERRORS AND NON-CONFORMITIES AND THAT TRX DOES NOT WARRANT THE QUALITY
OR ACCURACY OF THE SERVICE OR OUTPUTS OF THE RELEASE IN ANY MANNER WHATSOEVER.

6. LIMITATION OF LIABILITY. Neither TRX nor its affiliates, and their officers,
directors, shareholders, employees or representatives shall have any liability
to Client or any other party,

whether in contract, tort, or negligence, for any claim, loss, or damage,
including but not limited to lost profits or systems interruption or damage,
business interruption, or for any direct, indirect, special, incidental, or
consequential damages of any kind or nature whatsoever arising out of or in
connection with Client’s use of or inability to use the Release. Without
limiting the foregoing, Client agrees that neither TRX nor any of its officers,
directors, agents, or employees shall have any liability for errors or omissions
in the Release or output of the Release, including, without limitation, whether
such errors or omissions are caused by errors or inaccuracies in the inputs to
the Release, in the storage or access of such data by the Release, in the
display or performance of such data, or otherwise. Client acknowledges and
agrees that (i) the Release may or may not represent a commercial release to be
offered now or in the future by TRX, (ii) TRX is under no obligation to
incorporate any changes, suggestions, or comments made by Client into the
Release, and (iii) Client waives any and all proprietary right or interest in
any information, ideas, changes, suggestions, or comments communicated by Client
to TRX and assigns to TRX any and all rights therein.

6. TRADE SECRETS AND CONFIDENTIAL INFORMATION.

(a) Client acknowledges that the Release and all documentation thereof are
commercially valuable, proprietary products of TRX, the design and development
of which reflect the effort of skilled development experts, the investment of
considerable time and money. The Release also contains Trade Secrets and
Confidential Information. For purposes of this Agreement, “Trade Secrets” means
information of TRX, regardless of form, which: (a) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy; “Confidential
Information” means information of TRX, other than Trade Secrets, that is of
value to its owner and is treated as confidential; and “Proprietary Information”
means Trade Secrets and Confidential Information.

(b) Client agrees to hold the Proprietary Information in confidence and not to,
directly or indirectly, copy, reproduce, distribute, transmit, duplicate,
reveal, report, publish, disclose, cause to be disclosed, or otherwise transfer
the Proprietary Information to any third party, or utilize the Proprietary
Information for any purpose whatsoever other than as expressly contemplated by
this Agreement. Only Client is authorized to access and use the Release. With
regard to the Trade Secrets, this obligation shall continue for so long as such
information constitutes a trade secret under applicable law. With regard to the
Confidential Information, this obligation shall continue for the term of the
license to the Release and for a period of five (5) years thereafter.

7. INJUNCTIVE RELIEF. Client agrees that any violation or threat of violation of
this Agreement hereof will result in irreparable harm to TRX, for which damages
would be an inadequate remedy. In addition to any rights and remedies otherwise
available at law, TRX shall be entitled to equitable relief to prevent any
unauthorized use or disclosure, and to such other and further equitable relief
as may be deemed proper under the circumstances.

 

 

15



--------------------------------------------------------------------------------

EXHIBIT G

SERVICE LEVELS AND SUPPORT PROCEDURES

 

A. Definitions for purposes of this Exhibit G:

 

  •  

Notification – Notification is defined as group e-mail, voicemail or a
voice-to-voice contact for confirmation. Notification of all system outages will
be made via voice-to-voice contact.

 

  •  

Authorized Representatives – Authorized Representatives are BCD staff members
who have the authority to approve any specifics outlined in this document. BCD
will provide TRX with a list of Authorized Representatives.

 

  •  

TRX Data Center – The systems in place at TRX, or at a TRX designated location,
in which TRX provides access to TRX Services to BCD and its Customers.

 

  •  

RESX Support Desk – The systems in place at TRX, or at a TRX designated
location, which provide various support services to BCD and its Customers.

 

  •  

* – The web-based CRM (customer relationship management) tool used by BCD to
submit questions and issues to RESX support desk for research and resolution.

 

  •  

RBH – Regular business hours.

 

  •  

OBH – Outside regular business hours.

 

B. Hours of Operation (Central Time Zone)

The RESX Support Desk is staffed * Central Time, Monday through Friday,
excluding major holidays. Major Holidays are defined as the actual day of the
Holiday or the official day observed in lieu of: New Years Day, Martin Luther
King Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Day after
Thanksgiving, and Christmas Day.

The TRX Data Center * is monitored *, including Major Holidays.

 

C. Business Continuity

 

  •  

System back-ups will be performed on a * basis. All information required to
restore the system in case of total failure will be stored *.

 

  •  

For RESX, in the event of a system failure (including database failure), the
redundant system must be activated and operational within *.

 

  •  

TRX will maintain excess server capacity and will manage server outages via the
use of these redundant servers on a real-time basis.

Components monitored to evaluate capacity:

 

  •  

*

 

  •  

TRX will maintain *.

 

  •  

In the event of an outage, TRX will take the appropriate actions relative to the
extent of the outage, up to and including the Disaster Recovery Plan. See
Exhibit H, which shall be updated from time to time at TRX’s sole discretion.
TRX agrees to comply with its obligations and commitments contained in the
Disaster Recovery Plan. *

 

D. Escalation and Performance Standards

 

  1. System Performance

Severity 1 (“S1”) is defined as an issue causing complete loss of Services.

The issue has one or more of the following characteristics:

*

Resolution Timeframe for Severity 1 Issues:

*

Severity 2 (“S2”) is defined as an issue that causes an internal error, or
incorrect behavior causing severe loss of service. No customer acceptable
workaround is available; however, operations can continue in a restricted
fashion. The issue has one or more of the following characteristics:

*

Examples may include, but are not limited to:

*

 

* CONFIDENTIAL TREATMENT REQUESTED

 

16



--------------------------------------------------------------------------------

Resolution Timeframe for Severity 2 Issues:

*

Service Request Standards (bugs and defects)

Critical – Priority 1 (P1): Service requests falling in this category will
require an immediate fix. No work-around is available. Updates will be
communicated at a mutually agreed upon frequency. The issue has one or more of
the following characteristics:

*

Examples may include but are not limited to:

*

Resolution Timeframe for Critical Service Requests:

*

High – Priority 2 (P2): For service requests falling in this category, a
work-around is available but is not viable or intuitive for users or
administrators. The issue has one or more of the following characteristics:

*

Examples may include but are not limited to:

*

Resolution Timeframe for High Service Requests:

*

Medium – Priority 3 (P3): For service requests falling in this category a
work-around is available and is viable for users and administrators. The issue
has one or more of the following characteristics:

*

Examples may include but are not limited to:

*

Resolution Timeframe for Medium Service Requests:

*

Low – Priority 4 (P4): For service requests falling into this category no
work-around is required. These service requests typically highlight minor issues
that do not impact the customer’s ability to use the application.

*

Examples may include but are not limited to:

*

Resolution Timeframe for Low Service Requests:

*

Feature Requests – Priority 5 (P5): Feature Requests can be made for new or
enhanced functionality. These service requests typically highlight additional
services and do not impact customers’ ability to use the application. This issue
has one or more of the following characteristics:

*

 

  2. System Uptime

 

  •  

Notification of scheduled downtime or maintenance will be provided to BCD no
less than * prior to occurrence. This includes any maintenance on non-BCD
accessed equipment that may impact BCD Customers in any way.

 

  •  

Any scheduled maintenance will be performed from * or between * on Monday
through Friday unless otherwise agreed to by the parties. Scheduled maintenance
that occurs on a weekday will have duration of no more than *. Scheduled
maintenance requiring downtime of more than * will occur on weekends.

 

  •  

TRX will provide a * report of scheduled downtime.

 

  •  

TRX will continuously monitor all applications and all support infrastructure
including networks, servers, etc. to ensure quality of processes.

 

  •  

TRX will be responsible for monitoring system utilization and load. *. When TRX
Data Center system capacity reaches *.

 

  •  

TRX will perform regularly-scheduled database maintenance to ensure optimal
performance and to eliminate database errors. Upon request, TRX will provide to
BCD documentation of the maintenance schedule.

 

  •  

*

 

  •  

TRX will provide a monthly uptime of * excluding scheduled maintenance downtime,
365 days a year 24 hours a day.

*

 

* CONFIDENTIAL TREATMENT REQUESTED

 

17



--------------------------------------------------------------------------------

For the TRX Data Center, system uptime is defined as including necessary
components required to book a reservation or build a profile.

 

E. RESX Support Desk Processing, Programming & Support:

 

  •  

P2, P3, & P4 - * of RESX Support Desk tickets will receive a substantive
response within *. If the initial response does not include the resolution of
the call, it will include a timetable for such resolution.

 

  •  

Any ticket that does not result in an SR and is not a request for custom
development and is a not feature request, will be resolved within *.

 

  •  

* of RESX Support Site tickets not closed within * will be escalated to a
Manager for review.

 

  •  

TRX will maintain an overall Unhandled Exception Error (UEE) threshold for RESX
not to exceed * relative to the number of pages displayed.

 

  •  

TRX shall provide Services such that TRX’s request for Client reimbursement
items shall not exceed * of all gross bookings.

 

  •  

In the event BCD’s RESX booking to ticket gap exceeds *, TRX will initiate an
audit in an effort to determine contributing factors and make recommendations to
BCD to close the gap.

 

F. SLA Review

In the event of any disagreement between the two parties, as a result of an
omission of language in this document to address unanticipated situations, BCD
and TRX agree to negotiate in good faith to resolve such discrepancies and
mutually agree on an amendment to this document to address such specific
situations.

 

G. On-site Support

 

  •  

TRX will travel to Client or Client’s customer site to assist with performance
issues if the agency technology contact has worked directly with TRX and remote
troubleshooting techniques have been exhausted.

 

  •  

TRX will provide on-site support within * to resolve site-specific issues not
correctable by remote support. Once on-site, if the parties determine the
problem is due to Client’s or Client’s customer’s hardware or LAN configuration
and not with the TRX software itself, BCD will reimburse TRX for reasonable
expenses associated with the trip. If the parties determine the problem is
solely due to RESX functionality that is not performing as documented, TRX will
be responsible for its own expenses *.

 

H. Product Software Releases

 

  •  

TRX will notify BCD of beta test dates * prior to the start of beta test for new
version and maintenance releases.

 

  •  

*

 

  •  

*

 

  •  

For material enhancements, TRX will host design review sessions to solicit input
from BCD and validate requirement expectations.

 

  •  

For beta releases for each application, TRX will publish a testing process which
will document the role of BCD staff in the process.

 

  •  

All leading browsers in the current market place will be supported. Software
should be compatible at least * versions back from the most current on the
market. The spec document detailing this, will be updated and posted on * within
* of a production release.

 

I. TRX Data Center Communication and Support

 

  •  

TRX will provide training materials and, if requested, training of BCD
divisional coordinator staff prior to any new release so long as training is
conducted via WebEx and written documentation.

 

  •  

TRX will provide technical support via conference call with BCD Customers to
address issues surrounding specifications and connectivity at the request of
BCD. A date for a call will be agreed upon and the call completed within *
business days of when request is received. BCD personnel will be present on all
TRX calls to BCD Customers regarding system uptime and performance.

 

J. SLA Reporting

*

Reporting will include, but will not be limited to the following:

*

In addition, TRX agrees to continue to have monthly Solutions calls to discuss
issues, concerns and other matters, as well as Quarterly Business Review (QBR),
each in the same or similar manner that such calls have occurred prior to the
date of this Agreement.

 

* CONFIDENTIAL TREATMENT REQUESTED

 

18



--------------------------------------------------------------------------------

EXHIBIT H

DISASTER RECOVERY PLAN

 

19